Case 2:19-cr-00003-JPJ-PMS Document 85 Filed 04/20/20 Page 1 of 2 Pageid#: 383



                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

 UNITED STATES OF AMERICA                       )
                                                )
                                                )      Case No. 2:19CR00003-001
                                                )
 v.                                             )      OPINION AND ORDER
                                                )
 BILLY WAYNE PAGE,                              )      By: James P. Jones
                                                )      United States District Judge
                  Defendant.                    )

      Billy Wayne Page, Pro Se.

      The defendant, a federal inmate, has filed a pro se motion that I interpret as a

motion pursuant to the First Step Act of 2018 (Act) seeking compassionate release

from the sentence of imprisonment imposed by this court because of the current

Covid-19 health crisis and its danger to him because of his own health issues.

      Prior to the Act, only the Director of the Bureau of Prisons (BOP) could file

a motion with the court seeking compassionate release for an inmate. However, the

Act amended 18 U.S.C. § 3582(c) to provide that a sentencing court may, after

considering the sentencing factors set out in 18 U.S.C. § 3553(a), modify a sentence

to grant compassionate release either upon motion of the Director “or upon motion

of the defendant after the defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s
Case 2:19-cr-00003-JPJ-PMS Document 85 Filed 04/20/20 Page 2 of 2 Pageid#: 384



facility.” 18 U.S.C. § 3582(c)(1)(A). There is no indication that the defendant has

exhausted his administrative remedied and thus at this time his motion is premature.

      Accordingly, the defendant’s motion, ECF Nos. 83 and 84, is DENIED

      It is so ORDERED.

                                              ENTER: April 20, 2020

                                              /s/ JAMES P. JONES
                                              United States District Judge




                                        -2-
